IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BAYVIEW LOAN SERVICING, LLC,              : No. 227 WAL 2018
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
MARY KATHERINE DAHL, RANDOLPH             :
DANIEL DAHL, SR.,                         :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of December, 2018, the Petition for Allowance of Appeal

is DENIED.